DETAILED ACTION
Response to Amendment
Applicant’s election without traverse of Invention 1 and species A.2 and B.2 (claims 1 - 7, 9 - 12, 14 - 22 and 24 - 27) in the reply filed on 07/23/21 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 7, 9 - 12, 14 - 22 and 24 - 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.



Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 7, 9 - 12, 14 - 22 and 24 - 27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 16, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves displaying to a user one or more options to purchase one or more cryptocurrencies; receiving from the user a selection of one of the cryptocurrencies; receiving payment from the user for the selected cryptocurrency; 
sending a request to purchase the selected cryptocurrency from a cryptocurrency exchange in an amount based at least in part on a value of the received payment; 
and associating the purchase of the selected cryptocurrency with a first unique code and a second unique code, wherein the user must use both the first unique code and the second unique code to obtain the purchased cryptocurrency from the cryptocurrency exchange, which is a fundamental economic principles or practices (selling cryptocurrency); commercial or legal interactions (selling cryptocurrency); and managing personal behavior or relationships or interactions between people (displaying, 

Mental Processes

The claim recites limitations directed to displaying to a user one or more options to purchase one or more cryptocurrencies; receiving from the user a selection of one of the cryptocurrencies; receiving payment from the user for the selected cryptocurrency; 
sending a request to purchase the selected cryptocurrency from a cryptocurrency exchange in an amount based at least in part on a value of the received payment; and associating the purchase of the selected cryptocurrency with a first unique code and a second unique code, wherein the user must use both the first unique code and the second unique code to obtain the purchased cryptocurrency from the cryptocurrency exchange. 

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components.   That is, other than reciting a “one or more computer systems”/ “consumer-operated kiosk”, nothing in the claim precludes the steps from practically being performed in the mind.  For example, but for the “one or more computer systems”/ “consumer-operated kiosk” language, the claim encompasses the user manually displaying to a user one or more options to purchase one or more cryptocurrencies; receiving from the user a selection of one of the cryptocurrencies; receiving payment from the user for the selected cryptocurrency; sending a request to purchase the selected cryptocurrency from a cryptocurrency exchange in an amount based at least in part on a value of the received payment; and associating the purchase of the selected cryptocurrency with a first unique code and a second unique code, wherein the user must use both the first unique code and the second unique code to obtain the purchased cryptocurrency from the cryptocurrency exchange.  NOTE:  (a)  Although the preamble of claim 16 suggests the claimed invention is exclusively from the perspective of the “one or more computer systems”/ “consumer-operated kiosk”, none of the positively recited steps or acts performed in the body of the claim are performed by the “one or more computer systems”/ “consumer-operated kiosk.  (b) Although a “remote computer” is also mentioned in the claim, the claimed invention is not from the perspective of the “remote computer” and the “remote computer” does not perform any of the positively recited steps or acts required of the claimed invention.  The “remote computer” merely interacts with the claimed “one or more computer systems”/ “consumer-operated kiosk”.  (c)  Although a “cryptocurrency exchange” is also mentioned in the claim, the claimed invention is not from the perspective of the “cryptocurrency exchange” and the “cryptocurrency exchange” does not perform any of the positively recited steps or acts required of the claimed invention.  In fact the “cryptocurrency exchange” never directly engages the “one or more computer systems”/ “consumer-operated kiosk” actually claimed.
    

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “one or more computer systems”/ “consumer-operated kiosk” in the preamble, although the “one or more computer systems”/ “consumer-operated kiosk” are not tied to any of the positively steps or acts performed in the body of the claim.  The “displaying” step and one of the “receiving steps occur “via the user interface” and the other receiving step occurs “via the funds input region”.  These references may just describe how the “one or more computer systems” / “consumer-operated kiosk” is used, not what it is actively doing.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data display (e.g., “displaying” step(s) as claimed); (b) data receipt/ transmission (e.g., “receiving”, “sending”, etc. step(s) as claimed); and (c) data processing (e.g., “associating”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering cryptocurrency data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “one or more computer systems”/ “consumer-operated kiosk” that performs the step(s) is also recited at a high level of generality, and merely automates the step(s).  The “one or more computer systems”/ “consumer-operated kiosk” limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic 
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 04/21/20 does not provide any indication that the “one or more computer systems”/ “consumer-operated kiosk” is anything other than a generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Winklevoss and Russell operating in a similar environment, suggesting performing tasks such as (a) data display (e.g., “displaying” step(s) as claimed); (b) data receipt/ transmission (e.g., “receiving”, “sending”, etc. step(s) as claimed); and (c) data processing (e.g., “associating”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data display (e.g., “displaying” step(s) as claimed); (b) data receipt/ transmission (e.g., “receiving”, “sending”, etc. step(s) as claimed); and (c) data processing (e.g., “associating”, etc. step(s) as claimed) are well understood, routine and conventional.  
SAP America Inc. v. Investpic, LLC, 890 F.3d 1016 USPQ2d 1638 (Fed Cir. 2018) (displaying and disseminating financial information) and Intellectual Ventures 1 LLC v. Capital One Bank (USA) (advanced internet interface providing user display access of customized web pages) indicate displaying information is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 2 - 7, 9 - 12 and 14 - 15 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  With respect to dependent claim 4, although a “personal electronic device” is also mentioned in the claim, the claimed invention is not from the perspective of the 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent “consumer-operated kiosk”/ “one or more computing systems” claim 1 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims (claims 16 - 22, 24 - 27 and 29 - 30).  The component(s) (e.g., “user interface”, “funds input region”, “one or more non-transitory computer-readable storage mediums”, “one or more computer systems”, etc.) described in independent  “consumer-operated kiosk”/ “one or more computing systems” claim 1, add nothing of substance to the underlying abstract idea.  At best, the product (“consumer-operated kiosk”/ “one or more computing systems”) recited in the claim(s) are merely providing an environment to implement the abstract idea.  Re Claim 18:  The “user interface” of the “user computer” that is sent the display “via a network” and displays the same is interpreted as another routine function in line with the independent 1 claim analysis.  
Dependent claims 17 - 22, 24 - 27 and 29 - 30 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  With respect to dependent claim 19, although a “personal electronic device” is also mentioned in the claim, the claimed invention is not from the perspective of the “personal electronic device” and the “personal electronic device” does not perform any 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A consumer-operated kiosk for selling cryptocurrency, the consumer-operated kiosk comprising: a user interface; a funds input region; and one or more non-transitory computer-readable storage mediums storing computer- executable instructions for controlling the one or more computing systems to:”
There is insufficient antecedent basis for “the one or more computing systems” in the claim.
It is unclear what applicant is claiming.  The preamble of the claim suggests that it is directed to a single machine (i.e., ”A consumer-operated kiosk”) however, in the body of the claim rather than describe the components of that single machine (e.g., 
Claim 16 recites, “A method performed by one or more computing systems for selling cryptocurrency via a consumer-operated kiosk having a user interface and a funds input region, the method comprising:” 
The preamble of the claim concurrently recites it is “performed by one or more computing systems” and occurs “via a consumer-operated kiosk”.  Thus, it is unclear what device applicant is actually claiming (i.e., “computer-operated kiosk” vs. “computing system(s)”) and whether it is a single machine or may encompass a plurality of machines.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 7, 9 - 12, 15 - 22, 24 - 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss, US Pat. No. 10/269,009 in view of Russell, US Pat. No. 9/135,787.
Re Claims 1 and 16:  Winklevoss discloses a consumer-operated kiosk/ method performed by one or more computing systems for selling cryptocurrency via a consumer-operated kiosk having a user interface and a funds input region (Winklevoss, abstract, Fig. 22, Fig. 23A-Q, col. 5, lines 52 - 59; col. 55, line 48+ - col. 56, line 63), comprising: 
displaying to a user, via the user interface, one or more options to purchase one or more cryptocurrencies (Winklevoss, abstract, Fig. 22, Fig. 23A-Q, col. 18, lines 31-61; col. 53, line 42+ - col. 54, line 21); 
receiving from the user, via the user interface, a selection of one of the cryptocurrencies (Winklevoss, abstract, Fig. 22, Fig. 23A-Q, col. 18, lines 31 - 61; col. 53, line 42+ - col. 54, line 21); 

sending a request to a remote computer to purchase the selected cryptocurrency from a cryptocurrency exchange in an amount based at least in part on a value of the received payment (Winklevoss, abstract, col. 1, lines 59-67; col. 6, lines 24-52; col. 9, lines 24-36; col. 17, lines 25-50; col. 18, lines 20-30; col. 53, line 42+ - col. 54, line 21, See also MPEP § 2103 I. C. MPEP § 2111.04 “intended use/ result” recitation interpreted as not further limiting of the claimed invention.  NOTE:  Not a description of what the claimed “comsumer-operated kiosk” is doing, but the intended use of the “request” by another, unclaimed entity (i.e., “remote computer”).); 
	Winklevoss fails to explicitly disclose:
associating the purchase of the selected cryptocurrency with a first unique code and a second unique code, wherein the user must use both the first unique code and the second unique code to obtain the purchased cryptocurrency from the cryptocurrency exchange .  
	Russell discloses:
associating the purchase of the selected cryptocurrency with a first unique code and a second unique code, wherein the user must use both the first unique code and the second unique code to obtain the purchased cryptocurrency from the cryptocurrency exchange (Russell, abstract, col. 2, lines 4 - 11; col. 5, lines 5 - 13; col. 5, line 50+ - col. 6, line 4; col. 8, lines 15 – 42, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  NOTE:  Not a description of 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Winklevoss by adopting the teachings of Russell to provide associating the purchase of the selected cryptocurrency with a first unique code and a second unique code, wherein the user must use both the first unique code and the second unique code to obtain the purchased cryptocurrency from the cryptocurrency exchange.
	One would have been motivated to improve security.  
The claimed invention uses known techniques to improve a similar invention in the same way.  The claimed invention applies known techniques to a known method invention ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 2 and 17:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
sending, in response to receiving the user selection and before receiving payment from the user, a request to the remote computer to obtain a cryptocurrency exchange rate, wherein the request directs the remote computer to contact the cryptocurrency exchange to obtain the cryptocurrency exchange rate (Winklevoss, Fig. 22, col. 55, lines 
in response to sending the request, receiving the cryptocurrency exchange rate via the remote computer (Winklevoss, Fig. 22, col. 55, lines 1 - 23; col. 58, line 57+ - col. 59, line 11); 
and presenting the cryptocurrency exchange rate to the user (Winklevoss, Fig. 22, col. 55, lines 1 - 23; col. 58, line 57+ - col. 59, line 11), 
wherein the amount of the purchased cryptocurrency is further based at least in part on the cryptocurrency exchange rate (Winklevoss, Fig. 22, col. 55, lines 1 - 23; col. 58, line 57+ - col. 59, line 11, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  ).  
Re Claims 3 and 18:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
providing the user with instructions for obtaining the purchased cryptocurrency from the cryptocurrency exchange (Winklevoss, col. 24, lines 38-57; col. 25, line 57+-col. 26, line 23; col. 26, line 31+-col. 27, line 7, See also MPEP § 2103 I. C. MPEP § 2111.04 “intended use/ result” recitation interpreted as not further limiting of the claimed invention.).  
Re Claims 4 and 19:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
wherein the instructions direct the user to access a cryptocurrency exchange website associated with the cryptocurrency exchange via a personal electronic device and input both the first unique code and the second unique code via the website to obtain the purchased cryptocurrency (Winklevoss, col. 24, lines 38-57; col. 25, line 57+-col. 26, line 23; col. 26, line 31+-col. 27, line 7, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  NOTE:  Not a description of what the claimed “comsumer-operated kiosk” is doing, but the intended use of the “instructions” by another, unclaimed entity (i.e., “user”).).  
Re Claims 5 and 20:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
wherein the first unique code is stored at a computer associated with the cryptocurrency exchange and the second unique code is stored at the remote computer (Winklevoss, col. 24, lines 38-57; col. 25, line 57+-col. 26, line 23; col. 26, line 31+-col. 27, line 7, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  NOTE:  Not a description of what the claimed “comsumer-operated kiosk” is doing, but what other, unclaimed entities (i.e., “computer associated with the cryptocurrency exchange”, “remote computer”) are doing.).  
Re Claim 6 and 21:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
wherein the first unique code is used by the cryptocurrency exchange to verify the purchaser and/or the purchase of the selected cryptocurrency (Winklevoss, col. 24, 
Re Claim 7 and 22:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
wherein the second unique code is used by the remote computer to verify the purchaser and/or the purchase of the selected cryptocurrency (Winklevoss, col. 24, lines 38-57; col. 25, line 57+-col. 26, line 23; col. 26, line 31+-col. 27, line 7, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  NOTE:  Not a description of what the claimed “comsumer-operated kiosk” is doing, but what another, unclaimed entity (i.e., “remote computer”) is doing.).  
Re Claims 9 and 24:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
wherein the cryptocurrency exchange is operated by a first entity and the consumer operated kiosk and the remote computer are operated by a second entity different than the first entity (Winklevoss, abstract, col. 53, line 42+ - col. 54, line 21,  See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  NOTE:  Not a description of what the claimed “comsumer-operated kiosk” is doing, but what other, unclaimed entities (i.e., “first entity”, “second entity”) are doing.) 
and wherein the first unique code is used by the first entity to verify the purchaser and/or the purchase of the selected cryptocurrency and the second unique code is used by the second entity to verify the purchaser and/or the purchase of the selected cryptocurrency (Winklevoss, col. 20, lines 41 - 53; col. 21, lines 7 - 28; col. 22, lines 18-22; col. 23, lines 3-17; col. 24, lines 38-57; col. 25, line 57+-col. 26, line 23; col. 26, line 31+-col. 27, line 7, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.  NOTE:  Not a description of what the claimed “comsumer-operated kiosk” is doing, but what other, unclaimed entities (i.e., “first entity”, “second entity”) are doing.).  
Re Claims 10 and 25:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
wherein the first entity is or is associated with a cryptocurrency exchange operator and the second entity is or is associated with a kiosk operator (Winklevoss, abstract, col. 53, line 42+ - col. 54, line 21, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claims 11:  Winklevoss in view of Russell discloses the claimed invention supra and Russell further discloses wherein the computer- executable instructions further control the one or more computing systems to: 
request, via the display interface, a user telephone number (Russell, abstract, col. 2, lines 4 - 11; col. 5, lines 5 - 13; col. 5, line 50+ - col. 6, line 4; col. 8, lines 15 - 42); 
receive, from the user, the user telephone number (Russell, abstract, col. 2, lines 4 - 11; col. 5, lines 5 - 13; col. 5, line 50+ - col. 6, line 4; col. 8, lines 15 - 42); 
and associate the first unique code and the second unique code with the user telephone number (Russell, abstract, col. 2, lines 4 - 11; col. 5, lines 5 - 13; col. 5, line 50+ - col. 6, line 4; col. 8, lines 15 - 42), 
wherein the first unique code, the second unique code, and the user telephone number are all necessary for the user to obtain the purchased cryptocurrency from the cryptocurrency exchange (Russell, abstract, col. 2, lines 4 - 11; col. 5, lines 5 - 13; col. 5, line 50+ - col. 6, line 4; col. 8, lines 15 - 42, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).
Re Claims 12 and 27:  Winklevoss in view of Russell discloses the claimed invention supra and Russell further discloses wherein the first unique code and the second unique code are computer-generated (Russell, abstract, col. 2, lines 4 - 11; col. 8, lines 15 - 42, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.), 
further comprising providing the first unique code and the second unique code to the user (Russell, abstract, col. 2, lines 4 - 11; col. 8, lines 15 - 42).  
Re Claims 15 and 30:  Winklevoss in view of Russell discloses the claimed invention supra and Winklevoss further discloses: 
wherein the funds input region is a bill acceptor (Winklevoss, Fig. 22, col. 55, line 48+ - col. 56, line 63, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.), 
and wherein receiving the payment from the user via the funds input region comprises receiving paper bills (Winklevoss, abstract, Fig. 22, col. 18, lines 31 - 61; col. 53, line 42+ - col. 54, line 21; col. 55, line 48+ - col. 56, line 63). 
Re Claim 26:  Winklevoss in view of Russell discloses the claimed invention supra and Russell further discloses 

and associating the first unique code and the second unique code with the user telephone number (Russell, abstract, col. 2, lines 4 - 11; col. 5, lines 5 - 13; col. 5, line 50+ - col. 6, line 4; col. 8, lines 15 - 42), 
wherein the first unique code, the second unique code, and the user telephone number are all necessary for the user to obtain the purchased cryptocurrency from the cryptocurrency exchange (Russell, abstract, col. 2, lines 4 - 11; col. 5, lines 5 - 13; col. 5, line 50+ - col. 6, line 4; col. 8, lines 15 - 42, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
Claims 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss in view of Russell as applied to claims 1 and 16 above, and further in view of Di Iorio, US Pub. No. 2019/0087698.
Re Claims 14 and 29:  Winklevoss in view of Russell discloses the claimed invention supra and Russell discloses wherein the second unique code is a PIN (Russell, abstract, col. 2, lines 4 - 11; col. 8, lines 15 - 42, See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).  
	Russell fails to explicitly disclose:
wherein the first unique code is a redemption code.
	Di Iorio discloses:
wherein the first unique code is a redemption code (Di Iorio, abstract, [0004] [0026] [0027] [0028] [0055] [0060], See also, MPEP §2103 I. C. §2111.04 “wherein” clause interpreted as not further limiting of the claimed invention.).

One would have been motivated to improve security. 
 The claimed invention uses known techniques to improve a similar invention in the same way.  The claimed invention applies known techniques to a known method invention ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to cryptocurrency exchange.
US 10915891 B1
US 20210004775 A1
US 20200273002 A1
US 20200265391 A1
US 20200258152 A1
US 20200111071 A1
US 20200074419 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARA CHANDLER HAMILTON

Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692